Case 16-12987-mdc            Doc 54     Filed 07/18/19 Entered 07/18/19 11:33:17               Desc Main
                                        Document     Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Troy Cochran
       Tyra Cochran                                                             CHAPTER 13
                                 Debtor(s)

Nationstar Mortgage LLC
                                 Movant
                vs.                                                          NO. 16-12987 MDC

Troy Cochran
Tyra Cochran
                                 Debtor(s)

William C. Miller Esq.                                                      11 U.S.C. Section 362
                                 Trustee

                             MOTION OF Nationstar Mortgage LLC
                          FOR RELIEF FROM THE AUTOMATIC STAY
                                   UNDER SECTION 362

         1.      Movant is Nationstar Mortgage LLC.

         2.      Debtor(s) is/are the owner(s) of the premises 113 West Mowry St, Chester, Pa 19013,

 hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage in the original principal amount of $60,134.00 on the

 mortgaged premises that was executed on May 29, 1998. Said mortgage was recorded on June 16th, 1998 at

 Volume 1730, Page 1515. The Mortgage was subsequently assigned to Movant by way of Assignment of

 Mortgage recorded on August 1st, 2016, at Book 05852, Page 0724 in Delaware County. Attached hereto as

 Exhibit “A” are redacted copies of the aforesaid Mortgage, and Assignment of Mortgage, and other

 documents in support of Movant’s right to seek to lift the automatic stay and to foreclose on the mortgaged

 premises if necessary including the prior Assignment of Mortgage, and the Promissory Note..

 William C. Miller Esq., is the Trustee appointed by the Court.

         4.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).
Case 16-12987-mdc          Doc 54      Filed 07/18/19 Entered 07/18/19 11:33:17                 Desc Main
                                       Document     Page 2 of 2
        5.      Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

amount of $822.90 for the months of March 2019 through July 2019. The debtor’s suspense balance is

$822.66.

        6.      In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in

legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code

and otherwise applicable law.

        7.      The total amount necessary to reinstate the loan post-petition is $3,291.84..

        8.      Movant is entitled to relief from stay for cause.

        9.      Movant further seeks relief in order to, at its option, offer, provide and enter into any

potential forbearance agreement, loan modification, refinance agreement or other loan workout/loss

mitigation agreement. Movant may contact Debtor(s) via telephone or written correspondence to offer such

an agreement. Any such agreement shall be non-recourse unless included in a reaffirmation agreement.

        10.     This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                        /s/ Rebecca A. Solarz, Esquire
                                                        Rebecca A. Solarz, Esquire
                                                        KML Law Group, P.C.
                                                        BNY Mellon Independence Center
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106
                                                        Phone: (215)-627-1322
                                                        Attorneys for Movant/Applicant
